

Exhibit 10.19
 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (this “Agreement”) is dated as of
December  30, 2009, by and among Oragenics, Inc, a Florida corporation (the
“Company) and Carol E. Martin (“Martin”), The Koski Family Limited Partnership,
a Texas limited partnership (“KFLP”) and the individuals or entities set forth
on the signature pages of this Agreement (each a “Purchaser” and collectively,
the “Purchasers”).
 
WHEREAS, the Company desires to raise a minimum of $2,500,000 and a maximum of
$3,000,000 (which maximum amount may be increased by the Company’s Board of
Directors in its discretion) in a private placement of shares of Common Stock of
the Company solely to accredited investors.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to applicable exemptions from registration under the Securities Act of
1933, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company shares of Common Stock of the
Company in the private placement as set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1.  Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as Purchaser will be deemed
to be an Affiliate of Purchaser.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the date of the Closing.
 
 
1

--------------------------------------------------------------------------------

 

“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Disclosures” means the Disclosure Schedules, if any, attached as Annex I
hereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.
 
“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Purchase Price” means, as to the Purchasers and the Closing, the amounts set
forth below Purchaser’s signature block on the signature page hereto, in United
States dollars and in immediately available funds. This amount is $0.25 per
share of Common Stock.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means the shares of Common Stock, of which are being issued and sold by
the Company to the Purchasers at the Closing.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock may be listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board (“OTC-BB”).
 
“Transaction Documents” means this Agreement and any other documents or written
agreements executed by the Company and the Purchasers in connection with the
transactions contemplated hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.1.  Purchase and Sale of Common Stock and Closing.  At the Closing,
the Purchasers shall purchase, severally and not jointly, and the Company shall
issue and sell to the Purchasers that number of shares of Common Stock as set
forth opposite each Purchaser’s name on the signature page hereto for the
aggregate purchase price as set forth opposite each Purchaser’s name on the
signature page hereto.  The Closing shall occur on the date of this Agreement at
the offices of Shumaker, Loop & Kendrick, LLP, 101 Kennedy Boulevard, Suite
2800, Tampa, Florida 33602, or such other time and/or location as the parties
shall mutually agree.
 
Section 2.2.  Closing Deliveries and Conditions.
 
(a)  At the Closing, the Company shall be obligated to deliver or cause to be
delivered to the Purchasers:
 
(i)          Instructions to the transfer agent of the Company to issue stock
certificates in the name of the respective Purchaser evidencing the Shares being
sold to the respective Purchaser; and
 
(ii)         And a duly executed signature page to this Agreement.
 
(b)  At the Closing, the Purchasers shall deliver or cause to be delivered to
the Company the following:
 
(i)          the Purchase Price by wire transfer to the trust account of the
Company’ legal counsel, Shumaker, Loop & Kendrick, LLP; and
 
(ii)         A duly executed signature page to this Agreement.
 
(c)  All representations and warranties of the other party contained herein
shall be true and correct as of the Closing Date (except for representations and
warranties that speak as of a specific date, which representations and
warranties must be correct as of such date), all necessary consents and waivers
of third parties shall have been obtained and each party shall have performed
and complied in all material respects with the covenants and conditions required
by this Agreement to be performed or complied with by the party at or prior to
the Closing.
 
(d)  The KFLP shall have surrendered that certain $1,000,000 Secured Promissory
Note dated June 29, 2009 to the Company for cancellation in exchange for the
issuance by the Company of 4,000,000 shares of Company Common Stock to the KFLP
and the payment by the Company of any unpaid interest on such Secured Promissory
Note.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1.  Representations and Warranties of the Company.  Except as set
forth in the SEC Reports or under the corresponding section of the Annex I
Disclosure Schedules delivered concurrently herewith, the Company makes the
following representations and warranties as of the date hereof to the
Purchasers:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)  Subsidiaries.  Except for one direct Subsidiary in Mexico, ONIBIOTEC SAPI
de C.V., the Company has no direct or indirect Subsidiaries.
 
(b)  Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents.  The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) adversely impair the Company’s ability to perform fully on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).
 
(c)   Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders.  Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)   No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have or reasonably be expected to result in a Material
Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) any applicable Blue Sky filings, (b) such as have already been obtained or
such exemptive filings as are required to be made under applicable securities
laws, and (c) such other filings as may be required following the Closing Date
under the Securities Act, the Exchange Act and corporate law.
 
(f)  Issuance of the Securities.  The Shares are duly authorized and, the
Shares, when issued and paid for in accordance with the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens and shall not be subject to preemptive rights or similar rights of
stockholders.  The Company has reserved from its duly authorized capital stock
the number of Shares issuable pursuant to this Agreement.
 
(g)  Capitalization.  The number of shares and type of all authorized, issued
and outstanding capital stock, options and other securities of the Company
(whether or not presently convertible into or exercisable or exchangeable for
shares of capital stock of the Company) is as set forth in the SEC Reports.  All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws.  Except as disclosed in the SEC Reports, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock, or securities or
rights convertible or exchangeable into shares of Common Stock.  Except as set
forth in the SEC Reports, there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issue and sale of the Company
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
(h)  SEC Reports; Financial Statements.
 
(i)           The Company has filed all reports required to be filed by it under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law to file such material) (the
foregoing materials, including the exhibits thereto (together with any materials
filed by the Company under the Exchange Act, whether or not required), being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and (the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  True and complete copies of the SEC
Reports are available at www.sec.gov.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)          As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
(iii)         The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(iv)        All material agreements to which the Company is a party or to which
the property or assets of the Company are subject are included as part of or
specifically identified in the SEC Reports.  Other than the material contracts
listed in the SEC Reports, as otherwise provided to the Purchaser, the Company
has no material contracts.  Except as set forth in the SEC Reports, the Company
is not in breach or violation of any material contract, which breach or
violation would have a Material Adverse Effect.
 
(i)  Absence of Material Changes.  Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in the
SEC Reports, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans and
agreements.
 
 
6

--------------------------------------------------------------------------------

 

(j)  Litigation.  Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, or
its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.
 
(k)  Labor Relations.  The Company is not involved in any material union labor
dispute nor, to the knowledge of the Company, is any such dispute
threatened.  The Company believes that their relations with their employees are
good.  No executive officer (as defined in Rule 501(f) of the Securities Act)
has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company.  The Company is
in compliance with all federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, result in a Material Adverse
Effect.
 
(l)  Compliance.  Except as disclosed in the SEC Reports, the Company (i) is not
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is not in violation of any order of
any court, arbitrator or governmental body, or (iii) is not or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a Material Adverse Effect.
 
(m)  Regulatory Permits.  The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its current business as described in
the SEC Reports, except where the failure to possess such permits would not have
or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
(n)  Title to Assets.  The Company has good and marketable title in fee simple
to all real property owned by it and good and marketable title in all personal
property owned by it, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties.  To the knowledge of
the Company, any real property and facilities held under lease by the Company
are held by it under valid, subsisting and enforceable leases with which the
Company is in material compliance.
 
 
7

--------------------------------------------------------------------------------

 

(o)  Patents and Trademarks.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have or reasonably be
expected to result in a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Except as disclosed in its SEC Reports, the Company has not
received a written notice that the Intellectual Property Rights used by the
Company violates or infringes the rights of any Person.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
(p)  Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged.  The Company
has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.
 
(q)  Transactions with Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(r)  Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, the Company has not taken any
action that would cause any of the Purchasers to be liable for any such fees or
commissions and the Company agrees to indemnify the Purchasers for any such fees
or commissions.
 
(s)  Private Placement.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2 and assuming no unlawful
distribution of the Securities by the Purchaser, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby.  The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
OTC-BB.  Neither the Company nor any Person acting on the Company’s behalf has
sold or offered to sell or solicited any offer to buy the Securities by means of
any form of general solicitation or advertising.  The Company has offered the
Shares for sale only to such Persons it believes to be an accredited investor.
 
(t)  Registration Rights.  Except as described in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(u)  Exchange Act.  The Company’s Common Stock is registered pursuant to Section
12(g) of the Exchange Act and trades on the OTC-BB.
 
(v)  Disclosure.  All disclosure provided to the Purchaser regarding the
Company, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
are true and correct and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
condition (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
(w)  Taxes.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.
 
Purchaser acknowledges and agrees that the Company does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.1.
 
Section 3.2    Representations and Warranties of the Purchasers.  Each Purchaser
severally and not jointly represents and warrants as of the date hereof to the
Company as follows:
 
(a)  Organization; Authority.  The Purchaser is either a person or an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations
thereunder.  The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)  Purchase for Own Account.  The Purchaser is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof, without prejudice, however, to
Purchaser’s right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws.  The Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.  Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)  Purchaser Status.  At the time the Purchaser was offered the Shares, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.  The Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.
 
(d)  Experience of Purchaser.  The Purchaser has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment.  The Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.
 
(e)  Reliance on Exemptions.  The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.
 
(f)  Information.  The Purchaser and its advisors, if any, have had access to
all materials relating to the business, finances and operations of the Company
including, without limitation, the Company’s most recent SEC Reports, that have
been requested by the Purchaser or its advisors, if any.  The Purchaser has been
afforded the opportunity to ask questions of the Company and receive answers
from the Company.  The Purchaser has requested, received and considered all
information it deems relevant to make an informed decision to purchase the
Securities.  The Purchaser acknowledges and understands that its investment in
the Securities involves a significant degree of risk.
 
(g)  Governmental Review.  The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities or an
investment therein.
 
(h)  Residency.  The Purchaser is a resident of (or, if an entity, has its
principal place of business in) the jurisdiction set forth by the Purchaser’s
name on the signature of this Agreement.
 
(i)  Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Purchaser to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, the Purchaser has not taken any
action that would cause the Company or any other Purchaser to be liable for any
such fees or commissions and each Purchaser agrees to indemnify the Company and
each other Purchaser for any such fees or commissions.
 
 
10

--------------------------------------------------------------------------------

 
 
(j)   Short Sales.  The Purchaser has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
executed any Short Sales or granted any option for the purchase of or entered
into any hedging or similar transaction with the same economic effect as a Short
Sale, in the securities of the Company since the time period beginning two weeks
prior to the time that such Purchaser was first contacted regarding an
investment in the Company (“Discussion Time”) through the date hereof.  During
such period, neither Purchaser nor any Person acting on behalf of or pursuant to
any understanding with Purchaser, has taken, directly or indirectly, any actions
to trade in the Company’s Securities that might reasonably be expected to cause
or result, under the Securities Act or Exchange Act, or otherwise, or that has
constituted, stabilization or manipulation of the price of the Common
Stock.  Additionally, Purchaser is familiar with and agrees to comply with
Regulation M under the Exchange Act.
 
(k)  No General Solicitation.  The Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or other media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or advertisement.
 
(l)   Confidentiality.  Other than to other Persons party to this Agreement, the
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
(m) Acknowledgement of Communication by the Company of 3 Day Voidability
Privilege.  The Purchaser acknowledges and understands that Section 517.061
(11)(a)5 of the Florida Statutes provides that "When sales are made to five or
more persons in this state, any sale in this state made pursuant to this
subsection is voidable by the purchaser in such sale either within 3 days after
the first tender of consideration is made by such purchaser to the issuer, an
agent of the issuer, or an escrow agent or within 3 days after the availability
of that privilege is communicated to such purchaser, whichever occurs later” and
that this Section 3.2(m) is intended to constitute the required communication
under Section 517.061(11)(a)5 of the Florida Statutes.
 
The Company acknowledges and agrees that the Purchasers do not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
 Section 4.1.  Use of Proceeds. The Company covenants and agrees that $1,000,000
of the proceeds received under this Agreement shall be reserved for and
allocated solely to the expenses incurred in the further development of the
Company's DPOLT synthetic chemistry platform, essential to the production of its
lead antibiotic, MU 1140, subject to the goals set forth by the two year NSF
SBIR Phase II grant the Company received on February 15, 2008.  The remaining
proceeds received under this Agreement shall be used as the Company’s management
and the Board of Directors shall determine in their sole discretion.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.2      Transfer Restrictions.
 
(a)  The Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws. The Securities shall
contain a restrictive legend in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
(b)  Each Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.2 is
expressly predicated upon the Purchaser’s covenant and agreement in this Section
4.2(b) that the Purchaser shall in all cases sell or otherwise transfer the
Securities pursuant to:  (i) an effective registration statement under the
Securities Act, in full compliance with all prospectus delivery requirements
under the Securities Act and in accordance with the plan of distribution
described in the prospectus delivered by Purchaser, or (ii) an available
exemption from registration under the Securities Act.
 
Section 4.3     Furnishing of Information.
 
(a)   For such period as the Purchaser continues to own the Shares, the Company
covenants to use its reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  In addition, the Company shall use its reasonable efforts to take
all actions necessary to meet the “registrant eligibility” requirements set
forth in the general instructions to Form S-3 or any successor form thereto, to
continue to be eligible to register the resale of its Common Stock on a
registration statement on Form S-3 under the Securities Act.
 
(b)   For such period as the Purchaser continues to own the Shares, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchaser and make publicly available in accordance
with Rule 144 such information as is required for the Purchaser to sell the
Securities under Rule 144 and the Company further covenants that it will take
such further action as any holder of Securities may reasonably request, all to
the extent required from time to time to enable such Person to sell such
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)  For such period as the Purchaser continues to own the Shares, the Company
shall ensure that each of the following reports are available at www.sec.gov: 
(i) within ten days after the filing thereof with the SEC, a copy of its Annual
Report on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy statements
and any Current Reports on Form 8-K; and (ii) within one day after release,
copies of all press releases issued by the Company or any of its Subsidiaries.
 
Section 4.4 Trading Market of Common Stock.  The Company hereby agrees to use
its reasonable efforts to maintain the eligibility for trading of the Common
Stock on the Trading Market.  The Company further agrees, if the Company applies
to have the Common Stock traded on any other trading market, it will include in
such application the Shares, and will take such other action as is necessary or
desirable in the opinion of the Purchaser to cause the Shares to be listed on
such other trading market as promptly as possible.  The Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a trading market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the trading
market.
 
Section 4.5  Sales by Purchasers. Each Purchaser covenants to sell any
Securities sold by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act.  Each Purchaser will not
make any sale, transfer or other disposition of the Securities in violation of
federal or state securities laws.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1.  Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the Securities and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
Section 5.2.  Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
 
 
13

--------------------------------------------------------------------------------

 

Section 5.3.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser; provided, however,
that no consent shall be required in connection with a merger, consolidation or
sale of substantially all of the Company’s assets.  Any Purchaser may assign any
or all of its rights under this Agreement to any Person in connection with the
transfer of the Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchaser”.
 
Section 5.4.  No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
Section 5.5.  Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Florida, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the United States federal
courts and the state courts located in the County of Hillsborough, State of
Florida.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of
Hillsborough, State of Florida for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by delivering a copy thereof via overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  Each party hereto (including its affiliates, agents, officers, directors
and employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence an action or proceeding to enforce any
provisions of a Transaction Document, then the prevailing party in such action
or proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
Section 5.6.  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and affect as if such facsimile
or other electronically transmitted signature page were an original thereof.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 5.7.  Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
Section 5.8.  Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.
 
Section 5.9.  Legal Counsel. The Company and KFLP acknowledge that the law firm
Shumaker, Loop & Kendrick, LLP ("Shumaker") currently represents the Company and
KFLP on unrelated matters.  The Company and KFLP hereby waive any potential
conflict of interest arising from the representation by Shumaker and consents to
the continued representation by Shumaker of the Company in connection with the
matters covered by this Agreement.  The KFLP further acknowledges and represents
that it has had an opportunity to retain its own separate legal counsel to
represent it in this matter.
 
Section 5.10.  Notice of Three-Day Right of Rescission. PURSUANT TO SECTION
517.061(11)(a)5 OF THE FLORIDA STATUTES, PURCHASERS HAVE A THREE-DAY RIGHT OF
RESCISSION. IF A PURCHASER HAS EXECUTED THIS AGREEMENT AND TENDERED THE PURCHASE
PRICE FOR THE PURCHASE OF SHARES, THE PURCHASER MAY ELECT, WITHIN THREE BUSINESS
DAYS AFTER SIGNING THIS AGREEMENT OR BEING FIRST NOTIFIED OF THIS RIGHT,
WHICHEVER IS LATER, TO WITHDRAW FROM THIS AGREEMENT AND RECEIVE A FULL REFUND
AND RETURN (WITHOUT INTEREST) OF ANY MONEY PAID BY PURCHASER. A PURCHASER'S
WITHDRAWAL WILL BE WITHOUT ANY FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH
SUCH WITHDRAWAL, A PURCHASER NEED ONLY SEND A LETTER OR E-MAIL TO THE COMPANY AT
3000 BAYPORT DRIVE, SUITE 685, TAMPA, FLORIDA ATTN: DAVID B. HIRSCH, PRESIDENT
AND CHIEF EXECUTIVE OFFICER (dhirsh@oragenics.com), INDICATING THE INTENTION TO
WITHDRAW. SUCH LETTER OR E-MAIL MUST BE SENT AND POSTMARKED PRIOR TO THE END OF
THE AFOREMENTIONED THIRD BUSINESS DAY. IF A PURCHASER SENDS A LETTER, IT IS
PRUDENT TO SEND IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ENSURE THAT
IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME AND DATE WHEN IT IS MAILED. SHOULD
A PURCHASER MAKE THIS REQUEST ORALLY, SUCH PURCHASER SHOULD ASK FOR WRITTEN
CONFIRMATION THAT HIS REQUEST HAS BEEN RECEIVED. THE FOREGOING IS INTENDED TO
CONSTITUTE THE NOTICE REQUIRED UNDER THE FLORIDA STATUTES. ACCORDINGLY, EACH 
PURCHASER WILL HAVE THREE DAYS AFTER THE FIRST TENDER OF THE PURCHASE PRICE IS
MADE BY SUCH PURCHASER TO VOID THEIR PURCHASE OF THESE SECURITIES.
 
 
15

--------------------------------------------------------------------------------

 
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
AND SIGNATURE PAGES FOLLOW]
 
 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
COMPANY


ORAGENICS, INC.
 
By:
/s/ David Hirsch
     
David Hirsch, President and Chief Executive Officer
 

 
PURCHASERS


/s/Carol E. Martin
 
Carol E. Martin
 



Investment Amount: $1,000,000 for 4,000,000 shares of common stock
Address:
P.O. Box 1291
Tarpon Springs, FL 34688


THE KOSKI FAMILY LIMITED PARTNERSHIP


By:
/s/ Christine L. Koski
   
Christine L. Koski, Managing General Partner
 



Investment Amount: $1,500,000 for 6,000,000 shares of common stock
Address:
3525 Turtle Creek Boulevard, Unit 19-B
Dallas, Texas 75219


/s/ Jeffrey D. Hillman
 
Jeffrey D. Hillman
 



Investment Amount:  $54,062.50 for 216,250 shares of common stock


Paid pursuant to cancellation of the same dollar amount of outstanding preferred
compensation obligations owed by the Company.
/s/DH
/s/JH


[signature pages to Common Stock Purchase Agreement]

 
17

--------------------------------------------------------------------------------

 


Address: 6424 SW 26th Place
                Gainesville, FL 32608


/s/Kelly H. Leaird
 
Kelly H. Leaird
 



Investment Amount: $100,000.00 for 400,000 shares of common stock
Address: 4969 SW 2nd Ct.
                 Ocala, FL 34471


/s/Mark Bailey
 
Mark Bailey
 



Investment Amount: $100,000.00 for 400,000 shares of common stock
Address:
1200 Plantation Drive. Suite 210
St. Augustine, FL 32080


/s/Kris A. Persinger
 
Kris A. Persinger
 



Investment Amount: $50,000 for 200,000 shares of common stock
Address:
4360 Van Ness St. NW
Washington, DC 20016


/s/First Clearing, LLC C/F Roth IRA FBO Kris A. Persinger
 
First Clearing, LLC C/F Roth IRA FBO Kris A. Persinger
 



Investment Amount: $50,000 for 200,000 shares of common stock
Address:
P.O. Box 66701
St. Louis, MO 63166


/s/Richard Dresden
 
Richard Dresden
 



Investment Amount: $75,000 for 300,000 shares of common stock
Address:
1511 W. Superior
Chicago, IL 60642

 
18

--------------------------------------------------------------------------------

 


/s/John Diana
 
John Diana
 



Investment Amount: $50,000 for 200,000 shares of common stock
Address:
1101 Castle Oaks Drive
Napa, CA 94558


/s/Michael Wells
 
Michael Wells
 



Investment Amount: $25,000 for 100,000 shares of common stock
Address:
3636 Woodridge Pl.
Pam Harbor, FL 34684


[signature pages to Common Stock Purchase Agreement]
 
 
19

--------------------------------------------------------------------------------

 